DETAILED ACTION
Claims 1-20 are pending in this application.
Claims 8-20 are non-elected and withdrawn from consideration.
Claim 1 is rejected.
Claims 2-7 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites the limitation “the linear encoder includes: 
a rotator suitable for bitwise rotating each segment of the first data to a set direction to generate rotated segments; and 
a group of exclusive OR (XOR) operators, each XOR operator suitable for performing an XOR operation on each rotated segment and select other rotated segments to generate the encoded data”

The closest prior art of record is Ilani et al. (U.S. PGPub No. 2019/0179772) which teaches first and second rotation units shifting an input seed and providing the data to XOR logic to produce scrambled data but does not teach rotating each segment of an input seed and XOR operators which XOR each of the rotated segments with another rotated segment. 
Claims 3-4 depend from claim 2, and are considered allowable for at least the same reasons as claim 2.	
Claim 5 recites the limitation “the nonlinear transformer includes: 
a first nonlinear transform component suitable for generating a first multiplication value corresponding to the first data multiplied by a set value; 
a first exclusive OR (XOR) operator suitable for performing an XOR operation on the encoded data and the first multiplication value to generate a first operation value; 
a second XOR operator suitable for performing an XOR operation on the logical address and a shifted timestamp value to generate a second operation value; 
a second nonlinear transform component suitable for generating a second multiplication value corresponding to the second operation value multiplied by a set value; and 
a third XOR operator suitable for performing an XOR operation on the first operation value, the first data and the second multiplication value to generate a third operation value as the output data”
Said limitation is taught by the specification of the instant application as originally filed at least at [FIG. 8 and P. 0092-95].  Said limitations, in combination with the other recited limitations of claim 5, are not taught or suggested by the prior art of record.
The closest prior art of record is Wang et al. (U.S. PGPub No. 2018/0183576) which teaches performing a non-linear function on data encoded by a linear encoder and second data but does not teach the non-linear function multiplying first data with a set value, XORing the encoded data and first multiplication value to obtain a first operation value, XORing the logical address and shifted timestamp value to produce a second operation value, multiplying the second operation value by the set value to obtain a second multiplication value, and XORing the first data, first operation value and second multiplication value.
Claims 6-7 depend from claim 5, and are considered allowable for at least the same reasons as claim 5.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. PGPub No. 2018/0183576) in view of Chang et al. (U.S. PGPub No. 2016/0328567) in view of Tuers et al. (U.S. PGPub No. 2016/0322990).

Claim 1
Wang (2018/0183576) teaches:
An encoding device for a storage device, the encoding device comprising: FIG. 2 and P. 0048 block cipher algorithm unit; P. 0004 AES, an example of a block cipher algorithm, is applied in storage systems
a linear encoder suitable for encoding first data to generate encoded data; and P. 0040 and FIG. 1 input data X⊕R (encoded data) is formed after the original input data X has been masked through an xor operation (linear encoding) with random number R (first data); FIG. 2 XOR circuit 208
a nonlinear transformer suitable for transforming the encoded data with second data to generate output data, […] P. 0041 and FIG. 1 input data X⊕R (encoded data) and random number R (first data) are input to non-linear mapping function fa (nonlinear transformer)
Wang does not explicitly state the first data including data on a physical address. 
Chang (2016/0328567) teaches:
An encoding device for a storage device, the encoding device comprising: FIG. 1 scrambling algorithm 32 on storage controller 18 of solid state drive 12
a linear encoder suitable for encoding first data to generate encoded data; and P. 0024 XOR vector 202 (encoded data) is generated using a Linear Feedback Shift Register (LFSR) 204 on a fixed seed and memory address 200 of the transfer
a […] transformer suitable for transforming the encoded data with second data to generate output data, P. 0024 scrambling/descrambling algorithm 28 performs an XOR operation 208 on the XOR vector 202 (encoded) and the data 206 (second data) entering the memory channel 14 in a given cycle to produce the scrambled data 30
wherein the first data includes data on a physical address corresponding to a logical address, and […] P. 0027 XOR vector 202 (encoded data) is based on a fixed seed and a memory address 200 indicating a physical memory location on the SSD 12
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Wang with the first data including data on a physical address taught by Chang
The motivation being to scramble/descramble channel data without knowledge or fully reverse engineering of the scrambling algorithm supplied by the host (See Chang P. 0007)

Tuers (2016/0322990) teaches:
[…] data on a physical address corresponding to a logical address, and P. 0032 the host provides a logical address which flash controller converts to a physical address in flash memory
wherein the second data includes the logical address and a timestamp value indicating a version of map data mapping between the logical address and the physical address. P. 0079 both payload and header data may pass through scrambler module 512; P. 0081 the scrambled data includes a header portion, that includes logical address information and a timestamp of when data was written; P. 0032 the host writes data using logical addresses, which are translated to physical addresses (it is obvious the timestamp would correspond to the current version of the logical to physical address mapping)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Wang and Chang with the second data including a logical address and timestamp value indicating a version of map data, or a physical address corresponding to a logical address taught by Tuers
The motivation being to provide information about payload data (See Tuers P. 0081)
The systems of Wang, Chang and Tuers are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Wang and Chang with Tuers to obtain the invention as recited in claim 1.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woo et al. (U.S. PGPub No. 2017/0206030) which teaches generating a seed by combining a random number with an address
Wolrich et al. (U.S. Patent No.  9361106) which teaches linear substitution functions which rotate values and then perform XOR operations on rotated values.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133